PER CURIAM.
We affirm in all respects this Anders1 appeal. However, we remand with instructions to correct a scrivener’s error in the order on fines and costs, erroneously reflecting a $300 public defender fee, to bring the written judgment into conformity with the trial court’s oral pronouncement at sentencing imposing a $100 public defender fee. See Garcia v. State, 148 So.3d 848, 848 (Fla. 5th DCA 2014); Croskey v. State, 71 So.3d 199, 199 (Fla. 5th DCA 2011).
AFFIRMED and REMANDED for correction of scrivener’s error.
LAWSON, BERGER and WALLIS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).